UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7681


JERRY R. OAKS,

                 Plaintiff - Appellant,

          v.

DR. PANE, Doctor, USP Lee County, VA; KAREN LAMBRIGHT,
Health Services Administrator, USP Lee County VA,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:11-cv-00041-JLK-RSB)


Submitted:   June 22, 2012                 Decided:   July 10, 2012


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry R. Oaks, Appellant Pro Se. Sara Bugbee Winn, David Lew,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jerry    R.     Oaks     appeals         the    district       court’s     order

granting      judgment        against       him    on   his     Bivens 1    claims.        Oaks’

complaint       alleged        that         the       defendants       were        deliberately

indifferent      to     his    medical        needs     in     violation      of    the   Eighth

Amendment.       We affirm.

       Having    reviewed        the    record,         we    find   the    district       court

correctly      determined        that       Oaks      failed    to   establish        a   viable

claim against either defendant. 2                        Specifically,         Oaks did not

allege       facts     sufficient       to        indicate      that    either       defendant

actually knew of and intentionally ignored his serious need for

medical care.          See Young v. City of Mt. Ranier, 238 F.3d 567,

575 (4th Cir. 2001); Russell v. Sheffer, 528 F.2d 318, 319 (4th

Cir. 1975).          Accordingly, we find no error in the disposition of

Oaks’ claims and affirm the judgment below.                                We dispense with

oral       argument    because        the     facts      and    legal      contentions       are

adequately      presented        in     the       materials      before     the      court   and

argument would not aid the decisional process.

                                                                                       AFFIRMED

       1
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
       2
       The record is ambiguous as to whether Oaks justifiably
believed he had exhausted his administrative remedies.  Rather
than remand for further proceedings, we affirm on the district
court’s alternative holding.



                                                  2